Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1, 4, 5, 7-9, 16-18 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi et al (USPGPUB 20140119334)) in view of Mitchell (USPGPUB 20014/0024365.)  

Regarding claim 1, Kazmi et al disclose an apparatus of a Base Station (BS) comprising: 
Memory (see para: 0083, 0103); and
processing circuitry (see para: 0083, 0103) configured to:
select a first subset of time-frequency resources (see para: 0086), the first subset of time-frequency resources dedicated for use in user equipment (UE) by the BS (see abstract, para: 0013, 0086, select spectrum resources with respect to subset of time/frequency, whereby the ground-based node (eNodeB provide user with reserved spectrum resources);
encode, for transmission to one or more neighbor BSs (para; 0214, 0216, 0228)
decode, from signaling received from the one or more neighbor BSs (see para: 0020, 0026, 0168 and 0228.)
based on the indication, reduce transmission activities in the second subset of time-frequency resources (see para: 0013, 0025, 0093, 0163, based on indication, Tx activities are reduced), and wherein the memory is configured to store the indication (see para: 99, 0103.)
Although Kazmi and Lee fail to teach signaling indicating that the BS has dedicated the first subset of time-frequency resources for serving aerial vehicle UEs, the signaling to indicate to the one or more neighbor BSs the first subset of time-(see abstract, para: 15, 16, 17, ground–based connection node (eNodeB) signal airborne users of reserved resources for communication), the signaling to indicate to the one or more neighbor BSs the first subset of time-frequency resources (see abstract, para:  32, 37-40, 43, signaling communicating resources) and an indication that at least one neighbor BS is to dedicate a second subset of time-frequency resources to serve aerial vehicle UEs (see Figs. 1, 3 & 4, abstract, para: 0016, 0034, 0061, ground airborne radio (neighbor BS) dedicated to communicate with airborne user (UE), see abstract, para: 15, 16, 44, 47, select spectrum resources with respect to segments of time/frequency, whereby the ground-based node (eNodeB provide airborne user with reserved spectrum); wherein the BS is configured to communicate with the aerial vehicle UEs via the first subset of time-frequency resources (see Figs. 1, 3 & 4, abstract, para: 0016, 0034, 0061, 0062, ground airborne radio (neighbor BS) dedicated to communicate with airborne user (UE).)
	Therefore, it would have been obvious to one of ordinary skilled in the before the effective filing date to implement signaling indicating that the BS has dedicated the first subset of time-frequency resources for serving aerial vehicle UEs, the signaling to indicate to the one or more neighbor BSs the first subset of time-frequency resources, 

Regarding claim 4, Kazmi disclose wherein the processing circuitry is configured to reduce transmission activities by transmitting one or more of a physical downlink control channel (PDCCH) or a physical downlink shared channel (PDSCH) with a reduced transmission power level (see para: 0025, 0026, 0150, 0154, PDCCH associated with reducing transmission power level.)

Regarding claim 5, Kazmi disclose wherein the processing circuitry is configured to reduce transmission activities by refraining from transmitting one of the PDCCH or the PDSCH (PDCCH.)

Regarding claim 7, Kazmi disclose wherein the processing circuitry is configured to select the subset of time-frequency resources semi-statically or dynamically (see para: 0009, 0011, select subset of time-frequency or dynamically.)                          

Regarding claim 8, Kazmi disclose wherein the processing circuitry is configured to configure transceiver circuitry to transmit the signaling to the one or more (see para: 0004, 0011, communication via X2-interface.) 

Regarding claim 9, Kazmi disclose wherein the first subset of time-frequency resources includes a subset of subframes (see para: 0013 and 0020, subset of time-frequency resources includes a subset of subframes.)

Regarding claim 16, Kazmi disclose wherein the processing circuitry is a baseband processor (see para: 0020, 0026, 0153, 0168, baseband (demodulation/OFDM).)

Regarding claim 17, Although Kazmi fail to disclose wherein the apparatus further comprises two or more antennas and a transceiver, the two or more antennas and the transceiver configured to transmit the signaling, to the one or more other BSs, indicating that the BS is to serve aerial vehicles using the first subset of time-frequency resources, in analogous art, Mitchell disclose  two or more antennas and the transceiver configured to transmit the signaling, to the one or more other BSs, indicating that the BS is to serve aerial vehicles using the first subset of time-frequency resources (see Fig. 1, 2, 4, para: 0009, 0011, 0027, signaling communicated via multiple antennas and a transceiver to multiple BSs serving airborne user devices.)
Therefore, it would have been obvious to one of ordinary skilled in the before the effective filing date to implement wherein the first subset of time-frequency resources and the second subset of time-frequency resources are the same subset of 

Regarding claim 18, claim 18 include all the limitations of claim 1, but in the form of a computer-readable hardware for executing functions.  Moreover, it would have been obvious to one of ordinary skilled in the art before, the effective filing to implement computer readable hardware for the purpose of performing the functions/features of the claimed invention.  Therefore, claim 18 is rejected for the same reason that claim 1 is rejected.

Regarding claim 20, Kazmi disclose wherein the instructions are to configure the one or more processors to reduce transmission activities by transmitting one or more of a physical downlink control channel (PDCCH) or a physical downlink shared channel (PDSCH) with a reduced transmission power level or refraining from transmitting one of the PDCCH or the PDSCH resources (see para: 0013, 0025, 0026, 0093, reduce Tx activities w/r to PDCCH or PDSCH.)

Regarding claim 21, claim 21 include all the limitations of claim 1, but in the form of means for performing functions.  Moreover, it would have been obvious to one of ordinary skilled in the art before, the effective filing to implement means for performing the functions/features of the claimed invention.  Therefore, claim 21 is rejected for the same reason that claim 1 is rejection.

Regarding claim 22, Kazmi further comprising means to reduce transmission activities by reducing an amount of information to be encoded in a subframe for transmission in the second subset of time-frequency resources (see para: 0083, 0139, 0141, decrease amount of data/information w/r to encoding in a subframe for transmission .)

Regarding claim 23, wherein the subframe is an almost blank subframe (see para: 0013, 0019 and 0025, ABS subframes.)

Regarding claim 24, Kazmi disclose further reducing transmission activities by transmitting one or more of a physical downlink control channel (PDCCH) or a physical downlink shared channel (PDSCH) with a reduced transmission power level  (see para: 0025, 0026, UE is stopped from communicating one PDCCH or PDSCH to reduce Tx action.)

Regarding claim 25, Kazmi disclose further means to reduce transmission activities by refraining from transmitting one of the PDCCH or the PDSCH (see para: 0025, 0026, UE is stopped from communicating one PDCCH or PDSCH to reduce Tx action.)

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kazmi et al (USPGPUB 20140119334) and in view of Mitchell (USPGPUB 20014/0024365) as applied to claim 1 above, and further in view of  Lee et al (US PGPUB 20160353440.)  

Regarding claim 6, Kazmi fails to teach wherein the first subset of time-frequency resources and the second subset of time-frequency resources are the same subset of time-frequency resources.  However, in analogous art, Lee disclose the UE/WTRU selecting the same PRACH time-frequency resource (see para: 0097, 0146, and 0366.)
Therefore, it would have been obvious to one of ordinary skilled in the before the effective filing date to implement wherein the first subset of time-frequency resources and the second subset of time-frequency resources are the same subset of time-frequency resources with the combined teachings of Kazmi and Mitchell for the purpose of managing resources in a communication system serving aerial vehicles as to minimize interference.

Claims 2, 3, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi et al (USPGPUB 20140119334) in view of Mitchell (USPGPUB 20014/0024365) as applied to claim 1 above, and further in view of Siomina et al (USPGPUB 20170048051.)

Regarding claim 2, 19 and 22, Kazmi and Mitchell fail to disclose wherein the processing circuitry is configured to reduce transmission activities by reducing an (see para: 0028, 0082.)
Therefore, it would have been obvious to one of ordinary skilled in the before the effective filing date to implement wherein the processing circuitry is configured to reduce transmission activities by reducing an amount of information to be encoded in a subframe for transmission in the second subset of time-frequency resources as taught by Siomina et al with the combined teachings of Kazmi and Mitchell for the purpose of managing resources in a communication system serving aerial vehicles as to minimize interference.

Regarding claim 3, Kazmi disclose wherein the subframe is an almost blank subframe (see para: 0013, 0019 and 0025, ABS subframes.)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kazmi et al (USPGPUB 20140119334) in view of Mitchell (USPGPUB 20014/0024365) as applied to claim 1 above, and further in view of Bhattad et al (USPGPUB 20120076106.)

Regarding claim 10, Kazmi and Mitchell fail to disclose wherein the processing circuitry is configured to encode, for transmission to the one or more neighbor BSs, signaling including a bitmap to identify time-frequency resources, including the first subset of time-frequency resources, in a similar endeavor, Bhattad et al teaches a (see Fig. 16 & 18, para: 0090, 0113, 0115, bitmap.)
Therefore, it would have been obvious to one of ordinary skilled in the before the effective filing date to implement wherein the processing circuitry is configured to encode, for transmission to the one or more neighbor BSs, signaling including a bitmap to identify time-frequency resources as taught by Bhattad et al with the combined teachings of Kazmi and Mitchell for the purpose of managing resources in a communication system serving aerial vehicles as to minimize interference.

Claim 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi et al (USPGPUB 20140119334)) in view of Mitchell (USPGPUB 20014/0024365) as applied to claim 1 above, and further in view of Guirguis et al (20180288630.)

Regarding claim 11, although Kazmi disclose select the first subset of time-frequency resources for use in serving the UE (see para: 0011, 0020, 0061, 0086, selecting subset of time-frequency resources), Kazmi and Mitchell fail to disclose wherein the processing circuitry is configured to: decode, from signaling received from a UE, an indication that the UE is an aerial vehicle UE.
In analogous art, Guirguis et al disclose processing circuitry is configured to: decode, from signaling received from a UE (see Fig. 7a, 7b & 8-10, para: 0005-0008, para: 0048, 0050, processor ciphering packet/messages received/RRC signal), an indication that the UE is an aerial vehicle EE (see para: 0073, 0096, signal indication that indicate that UE is a DMUE (aerial UE).)


Regarding claim 12, Kazmi disclose wherein the signaling received from the UE is radio resource control (RRC) signaling (see para: 0020, 0027, 0034, UE receives RRC signal.)

Regarding claim 13, Kazmi disclose and to reduce interference with the one or more neighbor BSs while serving the UE (see abstract, para: 0005-0010, 0063, 0062, manage, lower interference while serving UE.)
Kazmi and Mitchell fail to disclose wherein the processing circuitry is configured to: decode uplink reference signaling from the UE, from signaling received from a UE, an indication that the UE is an aerial vehicle UE, in analogous art, Guirguis et al disclose processing circuitry is configured to: decode, from signaling received from a UE (see Fig. 7a, 7b & 8-10, para: 0005-0008, para: 0048, 0050, processor ciphering packet/messages received/RRC signal), an indication that the UE is an aerial vehicle UE (see para: 0073, 0096, signal indication that indicate that UE is a DMUE (aerial UE).)
.

Claim 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi et al (USPGPUB 20140119334)) in view of Mitchell (USPGPUB 20014/0024365) as applied to claim 1 above, and further in view of Guirguis et al (20180288630) and Yiu et al (US PGPUB 20210160747)

Regarding claim 14, Kazmi disclose wherein the processing circuitry is configured to: 
encode, for transmission to the UE, signaling including a set of cell identifiers (IDs) that correspond to the one or more neighbor BSs (see abstract, para: 0013, 0086, (see para: 0020, 0026, 0111, 0214, 228, RRM measurements with set cell IDs); 
decode, from signaling received from the UE, radio resource management (RRM) measurements corresponding to the set of cell IDs (see para: 0020, 0026, 0111, 228, RRM measurements with set cell IDs.)
Although Kazmi and Mitchell fail to teach compare the RRM measurements to a threshold value; and encode, for transmission to the UE, a handover command to a BS (see para: 0124, 0125, comparing RRM w/r max/threshold value); and encode, for transmission to the UE (see para: 0147. 0148) a handover command to a BS indicated in the set of cell IDs for which associated RRM measurements exceed the threshold value (see abstract, para: 0032, 0041, 0047, 0101, 0103, 0106, 0107, 0120, 0122, 0123, 0124, cell IDs associated with RRM exceed threshold/maximum.)
Therefore, it would have been obvious to one of ordinary skilled in the before the effective filing date to implement compare the RRM measurements to a threshold value; and encode, for transmission to the UE, a handover command to a BS indicated in the set of cell IDs for which associated RRM measurements exceed the threshold value as taught by Yiu et al with the combined teachings of Kazmi , Mitchell and Guirguis et al for the purpose of managing resources in a communication system serving aerial vehicles as to minimize interference.

Regarding claim 15, Kazmi disclose wherein the processing circuitry is configured to refrain from encoding the handover command for transmission to the UE when the RRM measurements are below the threshold value (see para: 0020, 002, 0111, keep from using handover for Tx when RRM measurement is below a minimum value.)


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
July 23, 2021

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467